The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination. 
	Acknowledgement is made of the present application as a continuation-in-part of U.S. Patent Application No. 16/884,459, filed May 27, 2020, which is a continuation-in-part of U.S. Patent Application No. 16/382,885, filed April 12, 2019, now U.S. Patent No. 10,966,989 B2.

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group I (claims 1-11), directed to a pharmaceutical composition comprising azelastine or a pharmaceutically acceptable salt of azelastine, melatonin, and one or more pharmaceutically acceptable excipients, to which examination on the merits will be confined, as stated in the reply filed June 29, 2022, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-4 of the Office Action dated May 3, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 12-20 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention are claims 1-11 and such claims are herein acted on the merits. 

Priority
Acknowledgement is made of the present application as a continuation-in-part of U.S. Patent Application No. 16/884,459, filed May 27, 2020, which is a continuation-in-part of U.S. Patent Application No. 16/382,885, filed April 12, 2019, now U.S. Patent No. 10,966,989 B2. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Patent Application No. 16/382,885, filed April 12, 2019, or U.S. Patent Application No. 16/884,459, filed May 27, 2020, fail to provide adequate written support for one or more claims of the instant application as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph). Specifically, neither the ‘885 disclosure nor the ‘459 disclosure provides any explicit, implicit or inherent teachings directed to combining azelastine with melatonin into a pharmaceutical composition (e.g., instant claim 1). As such, the prior-filed ‘885 or ‘459 applications do not provide adequate written support for the limitations of Applicant’s instant claim 1 (and, by extension, dependent claims 2-11).
Accordingly, the effective filing date of claims 1-11 is February 16, 2022 (the filing date of the instant application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Listing of References in the Specification
	The listing of references in the specification is not a proper Information Disclosure Statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by Applicant on the April 7, 2022 Information Disclosure Statements, or by the Examiner on the attached form PTO-892, the references have not been considered. 

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed April 7, 2022 (31 pages total) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a, the Examiner has considered the cited references.

Interpretation of the Claims for Examination
	At p.7, para.[0047] of the as-filed specification, Applicant defines the term “about” as indicating a + 10% quantity of the recited value (“[t]he term ‘about’ used herein in the context of quantitative measurements means the indicated amount + 10%”). Accordingly:
	(i) in claims 2, 5 and 9, the recited range of “about 1 mg to about 10 mg” azelastine (or salt thereof) constitutes a range of 0.9 mg to 11 mg;
	(ii) in claims 3-4, the recited range of “about 2 mg to about 20 mg” melatonin constitutes a range of 1.8 mg to about 22 mg;
	(iii) in claim 5, the recited range of “about 5 mg to about 20 mg” melatonin constitutes a range of 4.5 mg to 22 mg; and
	(iv) in claim 8, the recited range of “up to about 10 mg” azelastine hydrochloride constitutes a range of up to 11 mg.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pappolla (U.S. Patent No. 5,958,964; 1999) in view of Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61, cited by Applicant on the 04/07/22 IDS).
Pappolla teaches a pharmaceutical composition of melatonin for use in treating Alzheimer’s disease (AD) in a human subject by preventing the cytotoxic effects of amyloid beta protein in the human subject (abstract; col.2, l.66-col.3, l.6). Pappolla teaches that the melatonin is administered systemically via parenteral or oral administration, further teaching that suitable dosage forms for oral use include, e.g., tablets, granules, capsules, suspensions, syrups, elixirs, etc., and may further incorporate suitable pharmaceutical carriers, diluents or excipients (col.4, l.42-col.5, l.9). Pappolla teaches that the preferred dosage for in vivo prevention of cytotoxic effects of amyloid beta protein is between about 1 g and about 100 g melatonin (col.4, l.23-41). 
Pappolla differs from the instant claims only insofar as it does not explicitly teach (i) the incorporation of azelastine (or pharmaceutically acceptable salt thereof) into the melatonin composition (claim 1), particularly about 1 mg to about 10 mg (claims 2, 5), wherein azelastine is incorporated as azelastine hydrochloride (claims 6-7), particularly in an amount of up to about 10 mg (claim 8) or about 1 mg to about 10 mg (claim 9). 
Hatakeyama et al. teaches administration of azelastine hydrochloride in an amount of 1 mg twice per day to patients having AD, vascular dementia or AD with cerebrovascular disease (p.59, col.2, para.2; Table 1, p.60; Fig.1, p.60). Hatakeyama et al. teaches that significant improvement in Neuropsychiatric Inventory (NPI, a measure of the behavioral and psychological symptoms of dementia) was observed in the patients that received azelastine hydrochloride therapy – specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity (col.2, para.3, p.59-col.1, para.1, p.60). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the melatonin composition for administration to a subject with AD as taught by Pappolla with azelastine hydrochloride of Hatakeyama et al. because each was known to have efficacy in the treatment of AD. The skilled artisan would have been motivated to make such combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) AD-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 199 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to modify the melatonin oral dosage forms of Pappolla to contain 1 mg or 2 mg azelastine hydrochloride because Hatakeyama et al. expressly teaches that administration of 1 mg azelastine hydrochloride twice per day, yielding a total daily dose of 2 mg, was effective to improve behavioral and psychological symptoms of dementia in AD subjects. A person of ordinary skill in the art, reasonably apprised of Hatakeyama’s teachings, would have had a reasonable expectation of success in employing 1 mg azelastine hydrochloride in an oral formulation for administration twice per day — as combined with Pappolla’s melatonin oral dosage form — or a total dose of 2 mg azelastine hydrochloride for once daily administration — as combined with Pappolla’s melatonin oral dosage form — to yield the beneficial therapeutic effects of azelastine hydrochloride administration taught by Hatakeyama et al.
In claim 1, Applicant requires “one or more pharmaceutically acceptable excipients”.
Pappolla teaches the incorporation of suitable pharmaceutically acceptable carriers, diluents or excipients to formulate the disclosed melatonin formulation.
In claim 2, Applicant recites that the azelastine (or salt thereof) is present in an amount of about 1 mg to about 10 mg. 
In claims 3-4, Applicant recites that melatonin is present in an amount of about 2 mg to 20 mg.
In claim 5, Applicant recites that azelastine is present in an amount of about 1 mg to about 10 mg, and melatonin is present in an amount of about 5 mg to about 20 mg.
In claim 8, Applicant recites that azelastine is present as azelastine hydrochloride in an amount of up to about 10 mg.
In claim 9, Applicant recites that the azelastine is present as azelastine hydrochloride in an amount of about 1 mg to about 10 mg. 
Hatakeyama et al. teaches azelastine hydrochloride in an amount of 1 mg twice per day, for a total dose of 2 mg/day, administered to an AD patient to improve symptoms of dementia.
Pappolla teaches the incorporation of melatonin in a preferred dosage of 1 g to 100 g, which clearly circumscribes Applicant’s instantly claimed range of about 2 mg to about 20 mg (claims 2-3) or about 5 mg to about 20 mg (claim 5) - thereby rendering such ranges prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
In claim 10, Applicant recites that the pharmaceutical composition is an oral dosage form.
In claim 11, Applicant further limits the oral dosage form to a solid or liquid form. 
Pappolla teaches pharmaceutical compositions of melatonin for administration to a human subject with AD, in which the composition is formulated for oral or parenteral use, e.g., tablets, capsules, or suspensions, among others. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-3 and 6-11 of U.S. Patent Application No. 16/834,146, or (ii) claims 1-20 of U.S. Patent Application No. 17/546,342, 
each alternatively taken in view of Pappolla (U.S. Patent No. 5,958,964; 1999).
‘146 recites a pharmaceutical composition comprising about 4 mg to 16 mg azelastine (or a pharmaceutically acceptable salt thereof) with 1-3 mg donepezil hydrochloride, and one or more pharmaceutically acceptable excipients (copending claims 1-2). ‘146 further recites that the azelastine salt is azelastine hydrochloride (copending claim 8), and that the composition is formulated as an oral dosage form (copending claim 10), particularly an oral solid or oral liquid form (copending claim 11). ‘146 further recites a pharmaceutical composition comprising about 10 mg to 50 mg azelastine (or pharmaceutically acceptable salt thereof), with donepezil (or salt thereof), rivastigmine (or salt thereof), galantamine (or salt thereof) or any combination thereof, and one or more pharmaceutically acceptable excipients (copending claims 6-7, 9). In the ‘146 disclosure, the applicant clearly teaches that such compositions are used in the treatment of a mental, behavioral or cognitive disorder, particularly AD (p.4, para.[0010]-[0011]).
‘342 recites a pharmaceutical composition of azelastine (or a pharmaceutically acceptable salt thereof) and methylcobalamin, with one or more pharmaceutically acceptable excipients, for administration to a patient having AD, particularly wherein the amount of azelastine (or salt thereof, particularly the hydrochloride salt) is about 4 mg to about 24 mg (copending claims 2, 5, 13-14, 19), about 4 mg to about 18 mg (copending claim 8), or about 4 mg to about 12 mg (copending claims 11, 16). ‘342 further provides for the composition to be formulated into a capsule, caplet, tablet or pill for oral ingestion (copending claims 9, 12-17, 18-20), particularly oral solid or oral liquid forms (copending claim 10).
‘146 or ‘342 differ from the instant claims only insofar as they do not explicitly teach the further incorporation of melatonin into the disclosed pharmaceutical compositions of azelastine (claim 1), particularly wherein the melatonin is present in an amount of about 2 mg to about 20 mg (claims 3-4) or about 5 mg to about 20 mg (claim 5). 
Pappolla teaches a pharmaceutical composition of melatonin for use in treating AD in a human subject by preventing the cytotoxic effects of amyloid beta protein in the human subject (abstract; col.2, l.66-col.3, l.6). Pappolla teaches that the melatonin is administered systemically via parenteral or oral administration, further teaching that suitable dosage forms for oral use include, e.g., tablets, granules, capsules, suspensions, syrups, elixirs, etc., and may further incorporate suitable pharmaceutical carriers, diluents or excipients (col.4, l.42-col.5, l.9). Pappolla teaches that the preferred dosage for in vivo prevention of cytotoxic effects of amyloid beta protein is between about 1 g and about 100 g melatonin (col.4, l.23-41). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine composition for administration to a subject with AD as provided for by the ‘146 or ‘342 claims with melatonin of Pappolla because each was known to have efficacy in the treatment of AD. The skilled artisan would have been motivated to make such combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) AD-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 199 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to incorporate melatonin for this purpose within Applicant’s instantly claimed ranges of “about 2 mg to about 20 mg” (claims 3-4) or “about 5 mg to about 20 mg” (claim 5) because Pappolla clearly teaches preferred dosages of melatonin for the treatment of AD patients within the range of 1 g to 100 g – a range that circumscribes Applicant’s instantly claimed ranges, thereby rendering such range and those subranges therein prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Applicant should note that Applicant’s broadest claim 1 is not limited to any quantity of azelastine and/or melatonin. Regarding Applicant’s instantly claimed ranges of azelastine, the ranges provided for in the copending ‘146 or ‘342 claims clearly meet and/or overlap Applicant’s instantly claimed ranges, thereby rendering such ranges prima facie obvious. Again, MPEP §2144.05.
This is a provisional nonstatutory double patenting rejection.
Applicant is notified that a Notice of Allowance has been issued in the copending ‘146 application. Once the ‘146 application issues as a patent, the rejection will no longer be provisional as applied to such claims. 
	3.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19 of U.S. Patent Application No. 17/459,868, or
	are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,116,773 B2,
each alternatively taken in view of Pappolla (U.S. Patent No. 5,958,964; 1999).
	‘868 recites about 8-12 mg azelastine (or a pharmaceutically acceptable salt thereof) for use in a method of treating dementia via administering the azelastine (or salt thereof) to a patient having dementia, wherein the patient having dementia is further defined as having AD (claims 7, 19). In the ‘868 disclosure, the applicant clearly defines the pharmaceutically acceptable salt of azelastine as azelastine hydrochloride (p.4, para.[0011]).
	‘773 recites about 12 mg to about 40 mg azelastine (or a pharmaceutically acceptable salt thereof) for use in a method of treating dementia via administering the azelastine (or salt thereof) to a patient having dementia, wherein the patient having dementia is further defined as having Alzheimer’s disease (claim 7). In the ‘773 disclosure, the patentee clearly defines the pharmaceutically acceptable salt of azelastine as azelastine hydrochloride (col.3, l.36-38).
‘868 or ‘773 differ from the instant claims only insofar as they do not explicitly teach the further incorporation of melatonin and one or more pharmaceutically acceptable excipients into the disclosed composition of azelastine (claim 1), particularly wherein the melatonin is present in an amount of about 2 mg to about 20 mg (claims 3-4) or about 5 mg to about 20 mg (claim 5), or that the resulting formulation is an oral dosage form (claim 10), particularly an oral solid or oral liquid form (claim 11).
Pappolla teaches a pharmaceutical composition of melatonin for use in treating AD in a human subject by preventing the cytotoxic effects of amyloid beta protein in the human subject (abstract; col.2, l.66-col.3, l.6). Pappolla teaches that the melatonin is administered systemically via parenteral or oral administration, further teaching that suitable dosage forms for oral use include, e.g., tablets, granules, capsules, suspensions, syrups, elixirs, etc., and may further incorporate suitable pharmaceutical carriers, diluents or excipients (col.4, l.42-col.5, l.9). Pappolla teaches that the preferred dosage for in vivo prevention of cytotoxic effects of amyloid beta protein is between about 1 g and about 100 g melatonin (col.4, l.23-41). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine composition for administration to a subject with AD as provided for by the ‘868 or ‘773 claims with melatonin of Pappolla because each was known to have efficacy in the treatment of AD. The skilled artisan would have been motivated to make such combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) AD-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 199 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to incorporate melatonin for this purpose within Applicant’s instantly claimed ranges of “about 2 mg to about 20 mg” (claims 3-4) or “about 5 mg to about 20 mg” (claim 5) because Pappolla clearly teaches preferred dosages of melatonin for the treatment of AD patients within the range of 1 g to 100 g – a range that circumscribes Applicant’s instantly claimed ranges, thereby rendering such range and those subranges therein prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
A person of ordinary skill in the art before the effective filing date of the claimed invention would have additionally found it prima facie obvious to formulate such combination of the ‘868 or ‘773 azelastine (or azelastine hydrochloride) product with melatonin as an oral solid or oral liquid form, in light of Pappolla’s teachings demonstrating the use of such oral dosage forms – either solid forms (tablets, pills, capsules) or liquid forms (suspensions, syrups, elixirs) that necessarily contain pharmaceutically acceptable excipients therefor – for administering therapeutic interventions for the treatment of AD patients. 
Applicant should note that Applicant’s broadest claim 1 is not limited to any quantity of azelastine and/or melatonin. Regarding Applicant’s instantly claimed ranges of azelastine, the ranges provided for in the copending ‘868 or ‘773 claims clearly meet and/or overlap Applicant’s instantly claimed ranges, thereby rendering such ranges prima facie obvious. Again, MPEP §2144.05.
	This rejection is provisional over the cited application and nonprovisional over the cited patent.

	4.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-4 and 6-9 of U.S. Patent No. 10,639,314 B2; (ii) claims 1-15 of U.S. Patent No. 10,639,315 B2; (iii) claims 1-19 of U.S. Patent No. 10,898,493 B2; (iv) claims 1-20 of U.S. Patent No. 10,966,989 B2; and (v) claims 1-14 of U.S. Patent No. 11,318,144 B2,
each alternatively taken in view of Pappolla (U.S. Patent No. 5,958,964; 1999).
	(i) U.S. Patent No. 10,639,314 B2
‘314 recites an oral formulation of about 12 mg to about 40 mg azelastine (or a pharmaceutically acceptable salt thereof) for administration to a patient having AD to improve the patient’s quality of life (patent claim 1). ‘314 further limits the azelastine salt to azelastine hydrochloride (patent claim 2), and further defines the oral formulation as an oral solid or oral liquid form (patent claim 4). ‘314 further limits the amount of azelastine (or salt thereof) to about 12 mg to about 20 mg (patent claim 3). ‘314 recites an oral formulation of about 12 mg to about 40 mg azelastine (or a pharmaceutically acceptable salt thereof) for administration to a patient having AD to improve one or more symptoms of AD (patent claims 6-7), and further limits the amount of azelastine to about 12 mg to about 20 mg (patent claims 8-9). 
	(ii) U.S. Patent No. 10,639,315 B2
	‘315 recites a pharmaceutical composition comprising about 12 mg to about 50 mg azelastine (or pharmaceutically acceptable salt thereof) and about 1 mg to about 4 mg donepezil (or salt thereof), about 1 mg to about 2 mg rivastigmine (or salt thereof), about 1 mg to about 3 mg galantamine (or salt thereof) or any combination thereof, and one or more pharmaceutically acceptable excipients (patent claims 1, 4). ‘315 further limits the amount of azelastine (or salt thereof) to about 12 mg to about 20 mg (patent claim 2), and further defines the azelastine salt as azelastine hydrochloride (patent claim 3), particularly in an amount of about 12 mg to about 16 mg (patent claim 5). ‘315 recites that the composition is formulated as an oral dosage form (patent claim 6), particularly an oral solid or oral liquid form (patent claim 7). ’315 further provides for administration of the composition to a patient having AD (patent claims 8-15).
	(iii) U.S. Patent No. 10,898,493 B2
‘493 recites a pharmaceutical composition comprising about 8 mg to about 24 mg azelastine (or pharmaceutically acceptable salt thereof) and alprazolam, and one or more pharmaceutically acceptable excipients (patent claims 1-3, 6, 8). ‘493 further defines the azelastine salt as azelastine hydrochloride (patent claim 4), particularly in an amount of about 12 mg to about 16 mg (patent claim 5), or about 8 mg to about 18 mg (patent claim 7). ‘493 recites that the composition is formulated as an oral dosage form (patent claim 9), particularly an oral solid or oral liquid form (patent claim 10). ’493 further provides for administration of the composition to a patient having AD (patent claims 12-19).
	(iv) U.S. Patent No. 10,966,989 B2
‘989 recites a pharmaceutical composition comprising about 10 mg to about 50 mg azelastine (or pharmaceutically acceptable salt thereof) and memantine (or pharmaceutically acceptable salt thereof), and one or more pharmaceutically acceptable excipients (patent claims 1, 4-6, 11). ‘989 further limits the amount of azelastine (or salt thereof) to about 10 mg to about 20 mg (patent claim 2), and further defines the azelastine salt as azelastine hydrochloride (patent claim 3). ‘989 further limits the amount of azelastine (or salt thereof) to about 10 mg to about 16 mg (patent claims 7-8). ‘989 recites that the composition is formulated as an oral dosage form (patent claim 9), particularly an oral solid or oral liquid form (patent claim 10). ’989 further provides for administration of the composition to a patient having AD (patent claims 12-20).
	(v) U.S. Patent No. 11,318,144 B2
	‘144 recites a pharmaceutical composition comprising about 8 mg to about 24 mg of azelastine (or a pharmaceutically acceptable salt thereof), methylcobalamin, and one or more pharmaceutically acceptable excipients for administration to a patient having AD (patent claims 1-7, 13). ‘144 further limits the azelastine salt to azelastine hydrochloride (patent claim 8). ‘144 recites that the composition is in oral liquid form (patent claim 9), particularly a suspension, syrup or elixir (patent claim 10), or oral solid form (patent claim 11), particularly a tablet, caplet, bi-layer tablet, film-coated tablet, pill or capsule (patent claim 12). ‘144 further limits the quantity of azelastine (or salt thereof) to about 8 mg to about 18 mg (patent claim 14). 
‘314, ‘315, ‘493, ‘989, or ‘144 differ from the instant claims only insofar as they do not explicitly teach the further incorporation of melatonin into the disclosed pharmaceutical compositions of azelastine (claim 1), particularly wherein the melatonin is present in an amount of about 2 mg to about 20 mg (claims 3-4) or about 5 mg to about 20 mg (claim 5). 
Pappolla teaches a pharmaceutical composition of melatonin for use in treating AD in a human subject by preventing the cytotoxic effects of amyloid beta protein in the human subject (abstract; col.2, l.66-col.3, l.6). Pappolla teaches that the melatonin is administered systemically via parenteral or oral administration, further teaching that suitable dosage forms for oral use include, e.g., tablets, granules, capsules, suspensions, syrups, elixirs, etc., and may further incorporate suitable pharmaceutical carriers, diluents or excipients (col.4, l.42-col.5, l.9). Pappolla teaches that the preferred dosage for in vivo prevention of cytotoxic effects of amyloid beta protein is between about 1 g and about 100 g melatonin (col.4, l.23-41). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine composition for administration to a subject with AD as provided for by the ‘314, ‘315, ‘493, ‘989, or ‘144 claims with melatonin of Pappolla because each was known to have efficacy in the treatment of AD. The skilled artisan would have been motivated to make such combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) AD-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 199 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to incorporate melatonin for this purpose within Applicant’s claimed ranges of “about 2 mg to about 20 mg” (claims 3-4) or “about 5 mg to about 20 mg” (claim 5) because Pappolla clearly teaches preferred dosages of melatonin for the treatment of AD patients within the range of 1 g to 100 g – a range that circumscribes Applicant’s instantly claimed ranges, thereby rendering such range and those subranges therein prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Applicant should note that Applicant’s broadest claim 1 is not limited to any quantity of azelastine and/or melatonin. Regarding Applicant’s instantly claimed ranges of azelastine, the ranges provided for in the copending ‘314, ‘315, ‘493, ‘989, or ‘144 claims clearly meet and/or overlap Applicant’s instantly claimed ranges, thereby rendering such ranges prima facie obvious. Again, MPEP §2144.05.
	This is a nonprovisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. See Zisapel et al. (U.S. Patent No. 9,119,846 B2; 2015).

Rejection of claims 1-11 is proper.
Claims 12-20 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 16, 2022